          Case 1:18-cr-10350-LTS Document 76 Filed 10/03/19 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA                               Criminal No. IS-CR-lOSSoif'^"
                                                                                                       iT
                                                                                                 •'ASSo.
        V.                                              Violation:


 (1) DANIEL HERNANDEZ IXTA,                             Count One: Conspiracy to Distribute and to
                                                        Possess with Intent to Distribute 400 Grams or
        Defendant                                       More of Fentanyl and One Kilogram or More of
                                                        Heroin
                                                        (21 U.S.C. § 846)


                                                        Forfeiture Allegation:
                                                        (21 U.S.C. § 853)




                                SUPERSEDING INFORMATION


                                           COUNT ONE
               Conspiracy to Distribute and to Possess with Intent to Distribute
             400 Grams or More of Fentanyl and One Kilogram or More of Heroin
                                      (21 U.S.C. § 846)

The United States Attorney charges that:

       From on or about August 24,2018, through August 29,2018, in North Andover, in the

District of Massachusetts, and elsewhere, the defendant,

                                 (1) DANIEL HERNANDEZ IXTA,

conspired with other persons known and unknown to the United States Attomey, to knowingly and

intentionally distribute and possess with intent to distribute a mixture and substance containing a

detectable amount of N-phenyl-N-[l-(2-phenylethyl)-4-piperidinyl] propanamide, also known as
           Case 1:18-cr-10350-LTS Document 76 Filed 10/03/19 Page 2 of 4




fentanyl, a Schedule II controlled substance, and a mixture and substance containing a detectable

amount of heroin, a Schedule I controlled substance, in violation of 21 U.S.C. § 841(a)(1).

         It is further alleged that the offense charged in Count One involved 400 grams or more of

a mixture and substance containing a detectable amormt of N-phenyl-N-[l-(2-phenylethyl)-4-

piperidinyl] propanamide, also known as fentanyl, a Schedule II controlled substance, and one

kilogram or more of a mixture and substance containing a detectable amoimt ofheroin, a Schedule

I controlled substance. Accordingly, 21 U.S.C. §§ 841(b)(l)(A)(i) and (vi) are applicable to this

Count.


         It is further alleged that, with respect to Count One, 400 grams or more of a mixture and

substance containing a detectable amount of N-phenyl-N-[l-(2-phenylethyl)-4-piperidinyl]

propanamide, also known as fentanyl, a Schedule II controlled substance, and one kilogram or

more of a mixture and substance containing a detectable amount of heroin, a Schedule I controlled

substance, were reasonably foreseeable by, and are attributable to, (1) DANIEL HERNANDEZ.

Accordingly, 21 U.S.C. §§ 841(b)(l)(A)(i) and (vi) are applicable to defendant (1) DANIEL

HERNANDEZ IXTA.


         All in violation of Title 21, United States Code, Section 846.

         Before the defendant (1) DANIEL HERNANDEZ IXTA, committed the offense charged

in this count, the defendant was convicted of violating 21 U.S.C. 841(c)(2) (see United States v.

Daniel Ixta, United States District Court for the Central District of California, Docket No. 09-

00438), a serious drug felony, for which he served more than 12 months of imprisonment and for

which he was released from serving any term of imprisonment related to that offense within 15

years of the commencement of the instant offense.
          Case 1:18-cr-10350-LTS Document 76 Filed 10/03/19 Page 3 of 4




                                 DRUG FORFEITURE ALLEGATION
                                         (21 U.S.C. § 853)

         1.    Upon conviction of the offense in violation of Title 21, United States Code,

 Section 841, set forth in Count One of this Superseding Information, the defendant,

                                   (1) DANIEL HERNANDEZ IXTA,

 shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any

 property constituting, or derived from, any proceeds obtained, directly or indirectly, as a result

 of such offenses, and any property used, or intended to be used, in any manner or part, to

 commit, or to facilitate the commission of, such offenses.

        2.     If any of the property described in Paragraph 1, above, as being forfeitable

 pursuant to Title 21, United States Code, Section 853, as a result of any act or omission of the

 defendant ~


               a. carmot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided without
                   difficulty;

it is the intention of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of the defendant up to the value of the property described
              Case 1:18-cr-10350-LTS Document 76 Filed 10/03/19 Page 4 of 4




     in Paragraph 1 above.

            All pursuant to Title 21, United States Code, Section 853.




     JARED C. DOLAN
'•   ASSISTANT UNITED STATES ATTORNEY
     DISTRICT OF MASSACHUSETTS



     District ofMassachusetts: October [ ,2019
     Returned into the District Court and fded.




                                                         Deputy Clerk
